Citation Nr: 0419705	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  99-10 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1965 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 1998, the RO determined that new and material 
evidence had not been submitted to reopen a claim of service 
connection for tinnitus, and denied a claim for a total 
disability evaluation based on individual unemployability 
(TDIU).  In August 1998, the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a low back disability.  The 
veteran subsequently perfected an appeal of these issues.  

A September 1999 rating decision denied service connection 
for anxiety, rheumatoid arthritis, genital herpes, gonorrhea, 
Hepatitis (A, B, and C), and PTSD.  The veteran subsequently 
perfected an appeal regarding anxiety, hepatitis (A, B, and 
C) and PTSD.  In May 2002, the veteran withdrew his claims 
for PTSD and Hepatitis A and B.  In January 2003, a Decision 
Review Officer (DRO) granted service connection for Hepatitis 
C and anxiety and major depressive disorder with psychotic 
symptoms secondary to Hepatitis C.  This decision also 
granted TDIU.  As the benefits sought were granted, these 
issues are no longer on appeal.

In March 2003, the RO denied entitlement to a special home 
adaptation grant and to specially adapted housing.  On 
review, it does not appear that the veteran perfected an 
appeal with regard to these issues and consequently, they are 
not before the Board at this time.

RO hearings were held in September 1998 and May 2002.  A 
videoconference hearing was held before the undersigned in 
February 2004.  Transcripts of these hearing are associated 
with the claims folder.

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 1991, the RO denied entitlement to service 
connection for tinnitus.  The veteran was informed of this 
decision in July 1991, but did not appeal within one year of 
being notified.

2.  Evidence added to the record since the July 1991 decision 
includes medical opinions regarding the relationship between 
the veteran's tinnitus and his military service; this 
evidence is new and may be considered to bear directly and 
substantially upon the merits of the veteran's claim for 
service connection for tinnitus.

3.  Resolving reasonable doubt in the veteran's favor, his 
tinnitus is related to his active military service.

4.  In July 1997, the RO denied the veteran's claim to reopen 
service connection for a low back disability (characterized 
as postoperative residuals of a herniated disc).  The veteran 
was notified of this decision in July 1997, but did not 
appeal within one year of being notified.

5.  Evidence added to the record since the July 1997 decision 
includes a private medical opinion suggesting a relationship 
between the veteran's military service and his current low 
back disability; this evidence is new and may be considered 
to bear directly and substantially upon the merits of the 
veteran's claim for service connection for a low back 
disability.


CONCLUSIONS OF LAW

1.  The July 1991 rating decision that denied service 
connection for tinnitus is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991) 
(currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003)).

2.  New and material evidence has been submitted since the 
final July 1991 rating decision and the claim of entitlement 
to service connection for tinnitus is reopened.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Tinnitus was incurred as a result of service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2003).  

4.  The July 1997 rating decision, which determined that new 
and material evidence sufficient to reopen a claim of 
entitlement to service connection for a back disability had 
not been submitted, is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997) (currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2003)).

5.  New and material evidence has been submitted since the 
final July 1997 rating decision and the claim of entitlement 
to service connection for a low back disability is reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).   

In light of the favorable decision to reopen and grant the 
veteran's claim for tinnitus, and to reopen the veteran's 
claim for service connection for a low back disability, 
remanding the listed issues solely for further development 
pursuant to the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

The regulation regarding new and material evidence was 
recently amended.  See 38 C.F.R. § 3.156(a) (2003).  This 
amendment, however, applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's requests to reopen his claims were filed prior 
to that date and therefore, the amended regulation does not 
apply.

For claims received prior to August 29, 2001, "new and 
material evidence" means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  However, it is the specified bases for 
the final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.  

Tinnitus

In July 1991, the RO denied service connection for tinnitus, 
essentially based on findings that the service medical 
records were negative for any tinnitus and because there was 
no etiological relationship between the veteran's service-
connected otitis externa and the claimed tinnitus.  The 
veteran did not appeal this decision within one year of being 
notified and therefore, it is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991) 
(currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003)).

At the time of the July 1991 decision, the claims folder 
contained the veteran's service medical records and various 
VA records/examination reports and private medical records.  
On review, service medical records are negative for any 
complaints, treatment, or diagnosis of tinnitus.  VA and 
private medical records show complaints of ear pain, 
decreased hearing, and occasional tinnitus.  The medical 
evidence of record at this time did not include any opinions 
relating the veteran's tinnitus to service or to his service-
connected otitis externa.  

Additional evidence submitted since the final July 1991 
rating decision includes various statements from the 
veteran's private physician, Dr. W, which suggest a 
relationship between the veteran's tinnitus and his military 
service.  The March 1998 and August 1999 VA examiners also 
commented on whether there was any relationship between the 
veteran's tinnitus and his military service.  

It is the Board's view that this evidence may be considered 
to bear directly and substantially upon the specific matter 
under consideration, that is, whether the veteran currently 
has tinnitus that is related to his period of service or is 
secondary to his service-connected otitis externa, and to be 
of such significance that it must be considered together with 
all of the evidence to fairly decide the merits of the 
veteran's claim.  Accordingly, the Board concludes that the 
veteran has submitted evidence that is new and material, and 
the claim for service connection for tinnitus is reopened.  

The veteran contends that he currently has tinnitus that is 
related to noise exposure during service and/or to his 
service-connected otitis externa.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d) (2003).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered as part of the 
original condition.  38 C.F.R. § 3.310(a) (2003).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002). 

Service medical records do not indicate any complaints of 
tinnitus during service.  The veteran underwent a VA 
examination in November 1973.  The examiner noted that the 
veteran was not exposed to any real loud noise and the 
veteran did not report any tinnitus.  The veteran underwent 
another VA examination in March 1978, but again, no 
complaints of tinnitus were noted.  

Private audiologist reports dated in April and August 1990 
noted occasional tinnitus.  At a RO hearing in February 1991, 
the veteran reported that he had a ringing in both of his 
ears.

On VA examination in November 1992, the veteran reported a 
history of exposure to gunfire in service.  He described 
intermittent bilateral tinnitus first noted about four to 
five years ago.  On VA examination in May 1997, the veteran 
reported that he was exposed to loud cannons, gunfire, and 
missiles during service.  He reported bilateral periodic 
tinnitus that began in approximately 1978, coinciding with 
the onset of hearing loss, and sounding like a 
"refrigerator."  

On VA examination in March 1998, the veteran reported 
intermittent ringing in the right ear.  Diagnoses included 
tinnitus.  The examiner stated that he would not attribute 
the veteran's tinnitus to a typical case of external otitis; 
however, if the veteran had otitis media rather than external 
otitis, this could contribute to tinnitus.  

A January (year unknown) statement from the veteran's 
physician, Dr. W., indicates that it is as likely as not that 
the veteran's disability to his ears started or was caused by 
military service.  

On VA examination in August 1999, the veteran reported that 
sometime after his ear infection in service, he started 
having ringing in the ears.  He wears a tinnitus masker in 
the right ear.  The veteran wondered if the infections that 
he had while on active duty could be responsible for his 
hearing loss and tinnitus.  The examiner stated that there 
was "no evidence of any infection or other injury to the 
ears during active duty, which could have caused the tinnitus 
and hearing loss that he now has."

A May 2000 statement from Dr. W. indicates that the veteran 
has tinnitus because of the artillery unit in the Army.  A 
June (year unknown) statement from Dr. W. indicates that the 
veteran has tinnitus due to his time in the army (artillery 
division).  

The veteran most recently underwent VA examinations in 
October 2002.  At the audiology examination, the veteran 
reported that he was an artillery instructor and was exposed 
to small arms fire and artillery.  He denied any occupational 
and recreational noise exposure.  He reported bilateral 
periodic tinnitus with onset of 15-20 years and sounding like 
crickets.  At the ear disease examination, the veteran noted 
the insidious onset of tinnitus during his service.  The 
examiner noted that it was as likely as not that the veteran 
began to suffer hearing loss while on active duty.  The 
examiner did not provide an opinion regarding the etiology of 
the veteran's tinnitus.

The record does not support the veteran's theory that he has 
tinnitus related to his service-connected otitis externa.  In 
fact, the March 1998 VA opinion and August 1999 VA opinion 
essentially indicate that there is no relationship between 
the veteran's otitis externa and tinnitus.
 
The veteran is competent to provide evidence of noise 
exposure during service and can credibly do so when the 
record does not contain evidence to the contrary.  On review, 
the veteran has given inconsistent statements regarding the 
onset of tinnitus and regarding his level of noise exposure 
during service.  Notwithstanding, the veteran's DD-214 
indicates that he was a medical specialist assigned to an 
artillery unit.  The veteran's private physician has also 
opined that his current tinnitus is related to noise exposure 
during service.  The Board notes that the veteran is 
currently service-connected for bilateral hearing loss.  
Therefore, resolving all reasonable doubt in the veteran's 
favor, the Board finds that service connection for tinnitus 
is warranted.  

Low Back Disability

In April 1986, the RO denied service connection for post-
operative residuals of a herniated disc, essentially based on 
a finding that the veteran's in-service back injury was acute 
and transitory and not associated with his present back 
disorder.  The veteran did not appeal this decision within 
one year of being notified and this decision is final.  See 
38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1985) (currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003)).

In February 1991, the veteran requested to reopen his claim 
for service connection for a low back disability.  In April 
1991, the RO denied the veteran's claim because the evidence 
submitted was insufficient to grant service connection for a 
back disability.  The veteran did not appeal this decision 
within one year of being notified and it is final.  38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990) 
(currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003)).

In February 1997, the veteran requested to reopen his back 
claim.  In July 1997, the RO determined that new and material 
evidence had not been submitted to reopen his claim for 
service connection.  The veteran was notified of this 
decision by letter dated in July 1997.  In October 1997, the 
RO sent the veteran a letter advising that in order to reopen 
his claim, he must submit new and material evidence.  This 
letter also addressed the veteran's request for an increased 
evaluation for an ear condition and for nonservice-connected 
pension.  The veteran responded to this letter and requested 
a statement of the case (SOC).  On review, the Board does not 
find this correspondence to be a notice of disagreement with 
the July 1997 rating decision.  Accordingly, the July 1997 
rating decision is final.  See 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1997) (currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2003)).

In May 1998, the veteran again requested to reopen his back 
claim.  Rating decision dated in August 1998 denied the 
veteran's claim to reopen.  The veteran disagreed with this 
decision and in March 1999, the RO issued a SOC, wherein it 
reopened the veteran's claim for service connection for a 
back disability and denied it on the merits.  

Notwithstanding, it is an initial requirement of the Board to 
ascertain whether new and material evidence has been 
presented and the Board is required to consider the issue of 
finality prior to any consideration on the merits.  See 
38 U.S.C.A. §§ 5108, 7104(b) (West 2002); see Barnett v. 
Brown, 8 Vet. App. 1 (1995).  In determining whether new and 
material evidence has been submitted, it is necessary to 
consider all evidence since the last time the claim was 
denied on any basis.  See Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  Therefore, the Board will consider whether new 
and material evidence has been submitted since the final July 
1997 rating decision.  As explained below, the Board agrees 
that new and material evidence sufficient to reopen the 
veteran's claim for a low back disability has been submitted.  

Evidence of record at the time of the July 1997 rating 
decision included the veteran's service medical records and 
various VA and private treatment records.  Service medical 
records indicate that the veteran presented to the dispensary 
in May 1967 with complaints of pulling his back when he 
stooped to pick up a five-gallon can of wax.  It was noted 
that in the last two weeks his back had been hurting on and 
off and that the day before he had severe pain after heavy 
lifting.  Physical examination revealed some tenderness in 
the left sacroiliac ligament.  There were no additional 
complaints of back pain during service.  On report of medical 
history dated in October 1967, the veteran denied any 
recurrent back pain.  Examination for separation revealed a 
normal spine and no abnormalities related to the back were 
noted.  

Subsequent medical records document several post-service back 
injuries and show treatment for chronic back problems.  The 
medical evidence, however, did not establish a relationship 
between the veteran's in-service injury and his current back 
disability.

Since the July 1997 rating decision, a significant amount of 
evidence has been added to the claims folder, including a 
January (year unknown) statement from Dr. W. that it is as 
likely as not that the veteran's back disability started or 
was caused by military service.  

It is the Board's view that this evidence may be considered 
to bear directly and substantially upon the specific matter 
under consideration, that is, whether the veteran currently 
has a low back disability that is related to his period of 
service, and to be of such significance that it must be 
considered together with all of the evidence to fairly decide 
the merits of the veteran's claim.  Accordingly, the Board 
concludes that the veteran has submitted evidence that is new 
and material, and the claim for service connection for a low 
back disability is reopened.  


ORDER

New and material evidence having been received, the claim for 
service connection for tinnitus is reopened and granted.

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a low back disability, the appeal is granted to this 
extent only.


REMAND

Since the veteran's claim for service connection for a low 
back disability has been reopened, the Board must address the 
merits of the service connection claim.  Before proceeding to 
a decision on the merits, it is the Board's opinion that 
further development is necessary.  

The veteran contends that his current low back disability is 
related to the May 1967 injury he suffered during service.  
Evidence of record confirms that the veteran currently has a 
low back disability and service medical records indicate he 
was treated for an episode of back pain during service.  

A March 1976 VA ambulatory care note indicates that the 
veteran hurt his back playing softball.  The veteran was 
admitted to a private hospital after falling in February 
1985.  Discharge diagnosis was contusion and strain, low 
back.  In March 1985, the veteran underwent a subtotal 
hemilaminectomy L4, left, with discectomy L4-5 left.  He was 
admitted to the VA hospital in April 1986 following the 
sudden onset of acute back pain when he made a sudden move to 
avoid being hit by an automobile.  A March 1991 private 
treatment report indicates that the veteran has a 17-year 
history of back pain from an automobile accident.  A May 1995 
statement written by the veteran indicates that he sustained 
an on-the-job injury (a fall) in January 1994.  Private 
medical records dated in January 1994 note that the veteran 
fell at work and examination revealed mild cervical and 
lumbar strain from this.  

The veteran's private physician has submitted an opinion that 
the veteran's back disability is related to service.  As 
illustrated above, however, the claims folder contains 
evidence of various post-service back injuries.  The opinion 
submitted by the veteran's private physician does not discuss 
the significance of the post-service injuries and merely 
implies a relationship to service without providing any 
rationale for the opinion.  Therefore, the Board finds that 
it is necessary to obtain a medical opinion regarding the 
probable etiology of the veteran's low back disability.  See 
38 C.F.R. § 3.159(c)(4) (2003); see Charles v. Principi, 16 
Vet. App. 370 (2002).

At the February 1998 and May 2002 RO hearings, the veteran 
testified that he was receiving Social Security disability 
benefits, in part due to his back disability.  These records 
are not contained in the claims folder and should be 
requested.

At the February 2004 hearing, the veteran testified that his 
back hurt while he was working for the Postal Service and 
that he remembers filing a workers' compensation claim but 
cannot remember what he filed the claim for.  Information 
received from the veteran's employer indicates that he 
retired on medical disability.  On review, it does not appear 
that complete records relating to the veteran's disability 
retirement or any on-the-job injury have been obtained.



Accordingly, this case is REMANDED as follows:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  
Specifically, the RO should notify the 
veteran of the evidence necessary to 
substantiate his claim for service 
connection for a low back disability, of 
the information and evidence the veteran 
is responsible for providing, and of the 
evidence that VA will attempt to obtain.  
The RO should also ensure that all 
relevant treatment records identified by 
the veteran have been requested.  

2.  The RO should request the following 
records concerning the veteran from the 
Social Security Administration: all 
medical records upon which an award of 
disability benefits was based.  

3.  The veteran should be contacted and 
requested to submit an authorization for 
release of employment records pertaining 
to his disability retirement and any 
worker's compensation claim for a back 
disability.  Upon receipt of the 
appropriate authorization, the RO should 
request these records.  Any records 
obtained should be associated with the 
claims folder.

4.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination to 
determine the following: the nature and 
probable etiology of his claimed low back 
disability.  The examiner is requested to 
provide an opinion as to whether it is 
more likely than not (i.e. probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any currently diagnosed low back 
disability is related to the veteran's 
service, or events therein.  In making 
this determination, the examiner is 
requested to discuss the significance, if 
any, of the veteran's post-service 
injuries.

The veteran's claims folder and a copy of 
this remand should be available for 
review in conjunction with the 
examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in a clear and logical manner 
on the examination report.
 
5.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
low back disability.  All applicable laws 
and regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



